DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings/ Specification/ Claim Objections
The drawing, specification, and claim objections of the previous office action are withdrawn in view of the amendments to the specification.

Claim Rejections - 35 USC § 112
The 35 USC § 112 rejections of the previous office action are withdrawn in view of the amendments and remarks.

	Claim Status
Claims 1, 8, 10, 14-16, and 20 have been amended; support for claim 1 is found in [0016], support for claim 8 is found in Figure 4, support for claim 10 is found in [0006], support for claim 16 and 20 are found in Figure2, the amendment to claims 14-15 were minor editorial changes.
Claims 1-32 are currently pending and have been examined on the merits in this office action.

Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 states, "wherein at least one anode chamber is electrically connected" is objected to as it is unclear what the anode chamber is electrically connected to.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, 8-14, 16-21,and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0263996 A1-hereinafter Park).

Regarding claim 1, Park teaches a cell system comprising:
 at least two distinct cathode chambers (Park Figure 4, cathode chambers C2 and C3);
a separator having a hollow structure enclosed between a first wall and a second wall, wherein the separator is configured to enable ion transfer between the first wall and the second wall (Park Figure 8, first separator 820 and second separator 830; [0016] the first and second separators may have a hollow tube shape, Figure 4; a hollow tube shape is formed between the two separators; the first and second separators are made of alumina and are sealed with an insulator 840 that is also made of alumina [0099-0100]); and
a base providing a common sealing to the at least two cathode chambers and the separator at one end, wherein the separator is closed at an opposite end (Park Figure 8/Figure 4, [0100] insulator 840 seals the upper and lower portions of the first and second separators; the first and second separators are made of alumina and are sealed with an insulator 840 that is also made of alumina [0099-0100] therefore, at least one insulator 840 is read as the base). 

Park teaches wherein a cathode chamber is defined by the hollow portion of the separator, however, fails to teach wherein the anode chamber is defined by the hollow portion of the separator in the embodiment of Figure 8. Park discloses multiple embodiments, such as Figure 4 and [0010] wherein the anode is contained within the hollow portion of two separators relating to the second and third chambers. Therefore, it would have been obvious for a skilled artisan to combine the two embodiments of Figure 4 and Figure 8 such that the anode chamber is C1 and within the two separator layers 820 and 830. Park already discloses wherein the chambers C2 and C3 can be a cathode chamber, therefore, the modification of switching the anode and cathode chambers C1-C3 of Figure 8 is obvious in view of the disclosure of Park. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 3, modified Park teaches all the claim limitations of claim 1. Park further teaches wherein the at least two cathode chamber and the at least one anode chamber are electrically insulated from each other (Park [0100] separators 820 and 830 electrically insulates the first, second, and third chambers from one another.

Regarding claim 4, modified Park teaches all the claim limitations of claim 1. Park further teaches wherein the at least two cathode chambers, the separator and the at least one anode are arranged concentrically with one cathode chamber from the at least two cathode forming inner most circle (Figures 4-8, cathode chamber is in the inner most center). This is a simple rearrangement that can be done in view of the different arrangements are presented by Park in Figures 4-8. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 8, modified Park teaches all the claim limitations of claim 1. Park further teaches wherein the at least two cathode chambers having rectangular shape are positioned adjacent the separator (Park Figures 4, 7B and 8, the cathode chamber is positioned within the separator, rectangular shape can be seen in Figure 7B; see modification of claim 1).

Regarding claim 9, modified Park teaches all the claim limitations of claim 1. Park further teaches wherein the hollow spaces inside the innermost and outermost side walls of the separator are connected to an externally arranged metallic container which is used to store the substance inside the anode chamber (Figure 4/8, part of the housing 410/810 can be connected to the inside of the separators).

Regarding claim 10, Park teaches an electrochemical cell system comprising:
a housing unit (Park Figure 8);
at least one separator having a first wall and a second wall, located within the housing unit (Figure 8 separators 830 and 820; the first and second separators are made of alumina and are sealed with an insulator 840 that is also made of alumina [0099-0100] therefore, at least one insulator 840 is read as the base and can be read as being integral with one another);
a cathode electrode connected to the at least one cathode chamber (Figure 8 870 positive electrode collector)
wherein the at least one separator electrically insulates the at least one cathode chamber from the at least one anode chamber, and enables ion transfer between the first wall and the at least second wall (Park Figure 4/8, first separator 420/820 and second separator 430/830 separating chambers C1, C2 and C3; separator would electrically insulate and enable ion transfer, [0099] separators have good ionic conductivity and allow ions to flow therethrough).
Park further teaches wherein the anode chamber is formed by the housing unit and at least one separator and wherein the cathode is defined by a hollow portion formed between the first and second separator walls. Park fails to teach the opposite configuration, however, Park discloses multiple embodiments, such as Figure 4 and [0010] wherein the anode is contained within the hollow portion of two separators relating to the second and third chambers. Therefore, it would have been obvious for a skilled artisan to combine the two embodiments of Figure 4 and Figure 8 such that the anode chamber is C1 and within the two separator layers 820 and 830 (Figure 8, [0016], positive electrode collector 870). Park already discloses wherein the chambers C2 and C3 can be a cathode chamber, therefore, the modification of switching the anode and cathode chambers C1-C3 of Figure 8 is obvious in view of the disclosure of Park. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 11, modified Park teaches all the limitations of claim 10. Park further teaches wherein the high temperature electrochemical cell system is rechargeable (Park [0068] electrochemical cell is used for a rechargeable battery). Additionally, the phrase high temperature is not given patentable weight, see claim interpretation above.

Regarding claim 12, modified Park teaches all the limitations of claim 10. Park further teaches wherein the housing unit is a metal case (Park [0096] housing 810 may be metallic).

Regarding claim 13, modified Park teaches all the limitations of claim 10. Park further teaches wherein the at least one cathode chamber located within the at least one separator (Figure 4/8, cathode located between separator 430/ 820-830 as seen in the third chamber C3/C1).

Regarding claim 14, modified Park teaches all the limitations of claim 10. Park further teaches at least one ring covering the anode electrode and a portion of at least one separator (Park [0099-0100] insulator 840 seals portions of the first and second separators and would correspond to 840 as seen in Figure 8).

Regarding claim 16, modified Park teaches all the limitations of claim 10. Park further a sealing member covering an end of at least one separator (Park Figure 8; [0055 and 0099-0100] insulator 140 seals portions of the first and second separators; 140 would correspond to 440 of Figure 4 and 840 of Figure 8).

Regarding claim 17, modified Park teaches all the limitations of claim 16. Park further teaches wherein the sealing member is made of a ceramic - ceramic compound (Park [0100] alumina may be used as the insulator 840 corresponding to 440 and 140, alumina is a ceramic compound, additionally the alumina separators are made of beta alumina or beta” alumina which is also a ceramic compound [0054]).

Regarding claim 18, modified Park teaches all the limitations of claim 17. Park further teaches wherein the ceramic - ceramic compound is produced from glass (Park [0100] insulator 840/140/440 are made of alumina and the insulator can be coupled with an adhesive material such as a glass frit to help sealing of the electrochemical cell; alumina is a common glass).

Regarding claim 19, modified Park teaches all the claim limitations of claim 10. Park fails to teach wherein two or more high temperature electrochemical cell systems are interconnected in series forming identical cathode chambers connected with each other. A skilled artisan would be able to provide multiple electrochemical cell systems as taught by Park and then connect the cell systems in series. This is obvious in view of a skilled artisan as series connections between multiple batteries are common in the art.
The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).


Regarding claim 20, modified Park teaches all the limitations of claim 10. Park further teaches wherein at least one anode chamber is electrically connected (Park Figure 4/8, anode and cathode tabs/extensions are shown to be able to be electrically connected with other electrochemical components).

Regarding claim 21, modified Park teaches all the limitations of claim 10. Park further teaches wherein the separator is made of beta aluminate (b-Aluminate) (Park [0054] separators may include beta alumina or beta” alumina; aluminate is a compound containing aluminum oxide; alumina is short for aluminum oxide therefore this limitation is met with beta alumina).

Regarding claims 23 and 24, modified Park teaches all the limitations of claim 10. Park further teaches wherein the anode and cathode electrodes are made of / or coated with Nickel (Park [0060] negative electrode collector can be made of a conductive material such as nickel; [0065] positive electrode material 112 can be formed of nickel).

Regarding claims 25 and 28, modified Park teaches all the limitations of claim 10. Park further teaches wherein the at least one separator and the high temperature electrochemical cell system is circular in structure (Park Figures 5 and 7A-7D; [0053]; [0091] separators and the electrochemical cells may have cross sections of various shapes such as circular or rectangular etc..).

Regarding claim 26, modified Park teaches all the limitations of claim 10. Park further teaches wherein the high temperature electrochemical cell system is rectangular in structure (Park Figure 7B; [0091] various shapes are possible).

Regarding claim 27, modified Park teaches all the limitations of claim 10. Park further teaches wherein the at least one separator comprises at least one chamber (Park Figure 8 separator having chamber C1 of the chambers C1-C3).


Claims 2, 22, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0263996 A1-hereinafter Park) as applied to claims 1 and 10 above, and further in view of Cadart et al. (US 4216273-as cited in the IDS-hereinafter Cadart).

Regarding claim 2 and 22, modified Park teaches all the claim limitations of claim 1 and 10 above. Park teaches wherein the separator is made of beta alumina, but fails to teach of the separator being made of sodium bet aluminate.
Cadart discloses an electrochemical device comprising negative and positive compartments separated by a separator and solid electrolyte. Cadart teaches wherein the separator is made of sodium beta alumina (Cadart claim 10).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to substitute the separator of Park for the separator of Cadart. The separator of Cadart is a little more defined than the generic separator of Park. This is a simple substitution that would be expected to function the same. 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claims 30 and 32, modified Park teaches all the claim limitations of claim 10. Park fails to teach wherein the outer side wall/ innermost side wall is shorter than the innermost/outer side wall of the separator to prevent overpressure inside the hollow space.

Cadart discloses an electrochemical device comprising negative and positive compartments separated by a separator and solid electrolyte. Cadart teaches wherein the outer side wall of the separator  is shorter than the inner side wall 4 (Figure 3 Col. 4 lines 44- Col. 5 line 27, the solid electrolyte 7 and the walls 4 can be made of the same material so it can be interpreted that the solid electrolyte can be considered an additional separator layer in which the outer most side wall is short than the inner most side wall); and wherein the innermost side wall is shorter than the outer side wall  (Cadart Figure 2; inner side wall of the separator is considered to be the solid electrolyte 7 and this is shorter than the outer side wall 4; Col. 4 lines 44- Col. 5 line 27, the solid electrolyte 7 and the walls 4 can be made of the same material so it can be interpreted that the solid electrolyte can be considered an additional separator layer in which the inner most side wall is short than the outermost most side wall). The phrase “to prevent overpressure inside the hollow space” is an intended use for the difference in lengths of the side walls. 
Therefore, it would have been obvious in view of Cadart to modify the innermost or outermost separator layer to make one shorter than the other as shown by Cadart. It is the examiner’s opinion that through the modification of one separator being shorter, the insulator 840 would still seal the battery to prevent leakage to and from the anode and cathode chambers.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0263996 A1-hereinafter Park) as applied to claim 4 above, and further in view of Kojima (US 2012/0301791 A1).

Regarding claims 5-7, modified Park teaches all the claim limitations of claim 4. Park fails to teach nor mention the diameter/width and lengths of the separators. 
Kojima discloses a laminated secondary battery in which separators are interposed between the positive and negative electrode sheets. Kojima teaches wherein the separator can have a length of 107 mm and a width of 54 mm being places between positive and negative electrode sheets (Kojima [0049]).
Therefore, a skilled artisan could envision that the lengths and width/diameters of the separator could be adjusted to the lengths as taught by Kojima. The lengths and widths of the separator largely depend on the lengths and widths of the electrode. Additionally, a skilled artisan could change the size of the separators based on the intended purpose and size of the electrodes. 
 It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Also see MPEP 2144.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0263996 A1-hereinafter Park) as applied to claim 14 above, and further in view of Stringer et al. (US 2009/0011331 A1-hereinafter Stringer).

Regarding claim 15, modified Park teaches all the limitations of claim 14. Park further teaches wherein a ceramic compound is placed between the at least one ring and the at least one cathode chamber (Park [0055] the first and second separators may be coupled to the insulator 140 using an adhesive material such as a glass frit; the glass is a type of ceramic and the material for the cathode and the casing are made of a metallic material so the interaction of the metal and the ceramic/glass material is read as the metal-ceramic compound; additionally the insulator 140 is made of alumina which is a ceramic metal). Park fails to teach of a metal-ceramic compound being placed between the joint ring and the cathode chamber.
Stringer discloses a sealing ring for an energy storage device. Stringer teaches a seal ring that welds two weld able portions together to create a seal. The sealing rings being a cermet composite (ceramic and metal composite). The use of the cermet material is to get desired individual properties of the sealing member such as weldability, CTE, poison’s ratio, elastic module, conductivity etc. (Stringer [0018-0022]).
Therefore, it would have been obvious in view of a skilled artisan as of the effective filing date to substitute the glass frit for the cermet seal ring of Stringer such that the sealing ring is place between the joint ring and the cathode chamber to create a proper seal and such that individual properties of the sealing ring can be adjusted based on the desired properties/application of the sealing ring and battery module.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).


Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0263996 A1-hereinafter Park) as applied to claim 10 above, and further in view of Shaffer, II et al. (US 2016/0197373 A1-hereinafter Shaffer).

Regarding claims 29 and 31, modified Park teaches all the claim limitations of claim 10. Park fails to teach wherein the separator has additional openings in the upper closure areas at the inside/outside of the separator to prevent overpressure inside the hollow space of the separator.
Shaffer discloses a bipolar battery assembly configuration. Shaffer teaches wherein a separator may contain vent holes that communicate between the integrated channel and the electrochemical cells adapted to release pressure when the pressure reaches a predetermined pressure level such that damage of the electrochemical cell can be avoided (Shaffer [0030]).
Therefore, it would have been obvious to a skilled artisan to modify the separator of Park to include vent holes in the inside or outside regions of the separator  as taught by Shaffer to release gas from the electrochemical cell to the outside of the battery to prevent damage to the electrochemical cells. Additionally, a skilled artisan would be able to place the additional vent portions anywhere within the separator region so a skilled artisan would be able to place the vent portions in the upper closure area at the inside or the outside of the separator to release internal gases.

The phrase “to prevent overpressure inside the hollow space of the separator” is deemed to be an intended use for the structure of the additional openings and therefore is not considered a patentable limitation. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).


Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. Applicant argues that the amended claims overcome the rejection of record because (a) Park’s separators 420 and 430 are separate and not considered  to be the separator with two walls forming a hollow portion between the walls, (b) Park fails to disclose a common sealing for the cathode chamber and the separator at one end and the separator at opposite ends, and (c) wherein an anode chamber is disposed within the separator between the first and second walls and wherein the cathode chamber is disposed between a separator and the housing. The rejection has been updated rendering the arguments moot. 
Furthermore, argument a is not persuasive as Park discloses an embodiment of Figure 8 wherein the two separator layers made of alumina are sealed with the insulator 840 that is also made of alumina, therefore, the insulator can be read as a base with the two separator layers reading as sidewalls that form a hollow portion therein. See updated rejection above. Regarding argument b, the rejection has been updated citing the insulator 840 sealing both ends of the separator rendering the arguments moot. Regarding argument c, the rejection has been updated rendering the argument moot as the modification in the rejection has the anode chamber being disposed within the hollow portion between the separator layers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references are relevant references related to the instant application that are not currently used in the rejection presented above.
Farmer US 2011/0223460 A1
Kumar US 2015/0064532 A1
Flack US 5,272,020
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727